Holden, J.
1. The owner of a lot and a two-story hrick storehouse thereon in an incorporated city sustained damages thereto resulting from the raising by the city of the grade of the streets and sidewalks, causing a depreciation in the value of the storehouse and making it necessary, for it to be available and of the same value it was prior to the change in grade, that the lower and upper floors, roof, and walls be raised. Subsequently a fire so damaged the building as to render it of but little, if any, value, except the walls. The owner received from an inurance company on account of such fire an amount nearly sufficient to rebuild such house, with its floors, roofs, and walls raised to such an extent as was necessary for the purposes above stated. Held, that neither such fire, nor the receipt by the owner of insurance money on account thereof, will relieve the city from liability for the full amount of damages which it occasioned. 1 Sutherland on Damages, § 158. p. 406; 7 Dec. Digest, “Damages,” § 64; 13 Cyc. 70-71; Western & Atlantic R. Co. v. Meigs, 74 Ga. 857. And see Nashville Ry. Co. v. Miller, 120 Ga. 453 (47 S. E. 959, 67 L. R. A. 87).
2. The court committed no error in refusing a new trial on the ground of newly discovered evidence to the effect that the plaintiffs agreed witli the insurance company that $1,945 was sufficient to rebuild the storehouse anew, as the verdict was for only $700, and was for a less amount than the evidence showed the damage to be.
3. It was not complained that any error of law was committed upon the trial of the ease. The evidence supported the verdict, and the court did not abuse its discretion in refusing a new trial.

Judgment affirmed.


All Ihe Justices aonewr.